      Case 2:17-cv-06441-NJB-JCW Document 56 Filed 02/11/19 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 DOMINIQUE HANKTON, et al.                                     CIVIL ACTION


 VERSUS                                                        CASE NO. 17-6441


 TACI INVESTMENTS, INC., et al.                                SECTION: “G” (2)



                                            ORDER

       On July 1, 2017, Plaintiffs Dominique Hankton and Willie Ray Davis filed a complaint

against TACI Investments, Inc. (“TACI”), Kamal P. Singh, Sanjay Mehra, Mohammad H. Tily

and Reffick Ali (collectively “Defendants”) for relief under the Fair Labor Standards Act, 29

U.S.C. §§ 201, et seq. (“FLSA”).1 Before the Court is a “Joint Motion for Approval of the

Settlement and to Dismiss Claims with Prejudice” filed by all parties. 2 The parties filed the

“Confidential Receipt, Release, & Indemnity Agreement” under seal with Court approval on

January 7, 2019.3

       Having considered the motion, the memorandum in support, the “Confidential Receipt,

Release, & Indemnity Agreement” filed into the record in this matter under seal, and finding that

the parties’ proposed settlement involves the resolution of bona fide disputes under the Fair Labor

Standards Act and is fair and reasonable, and approving same under the Fair Labor Standards Act,




       1
           Rec. Doc. 1.
       2
           Rec. Doc. 52.
       3
           Rec. Doc. 55.


                                                1
      Case 2:17-cv-06441-NJB-JCW Document 56 Filed 02/11/19 Page 2 of 2




       IT IS HEREBY ORDERED that the “Joint Motion for Approval of the Settlement and to

Dismiss Claims with Prejudice”4 is GRANTED.

       IT IS FURTHER ORDERED that all claims be dismissed with prejudice, except

Plaintiffs’ claim for a reasonable attorneys’ fee award, which the parties have agreed they will

submit to the Magistrate Judge for resolution if no agreement can be reached within two weeks of

this Order.

                                     11th day of February, 2019.
       NEW ORLEANS, LOUISIANA, this _____



                                                   ____________________________________
                                                    NANNETTE JOLIVETTE BROWN
                                                    CHIEF JUDGE
                                                    UNITED STATES DISTRICT COURT




       4
           Rec. Doc. 52.


                                               2
